DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, 13, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egawa (US PG Pub. 20170353701).
Regarding claim 1, Egawa discloses a wavelength conversion element (wavelength conversion element 61 of fig. 3), comprising a turntable (substrate 62 of fig. 3), wherein 
the turntable (62) is configured to rotate (via rotating device 60, such as a motor (para. 0042)) along a central axis (rotation center C of the substrate 62 of fig. 12) and the turntable (60) has a first surface (surface of substrate 62 in which heat radiating portions 65 and 66 are on; shown of fig. 3) and a plurality of first turbulence portions (plurality of first fins 681 of fig. 12) and a plurality of second turbulence portions (plurality of second fins 682 of fig. 12) located on the first surface (62), wherein the first turbulence portions and the second turbulence portions are arranged by surrounding the central axis (rotation center C of the substrate 62), a shape of each of the first turbulence portions is different from a shape of each of the second turbulence portions (illustrated in fig. 12; the shape of the first fin 681 is different than the shape of second fin 682), and at least one of the second turbulence portions is arranged between two adjacent first turbulence portions of the first turbulence portions (illustrated in fig. 12).

Regarding claim 2, Egawa discloses wherein a length of each of the first turbulence portions (681) in a radial direction of the turntable is greater than a length of each of the second turbulence portions (682) in the radial direction (illustrated in fig. 12).

Regarding claim 3, Egawa discloses wherein the shape of each of the first turbulence portions (681) comprises an elongated shape or an arc shape (illustrated in fig. 12; fin 681 is arc shaped), and the shape of each of the second turbulence portions (682) comprises an elongated shape, an arc shape (illustrated in fig. 12; fin 682 is arc shaped).

Regarding claim 4, Egawa discloses wherein an extending direction of each of the first turbulence portions is not parallel to a radial direction of the turntable (shown in the examiners illustration of fig. 12; the extending direction is not parallel to the radial direction).

    PNG
    media_image1.png
    555
    528
    media_image1.png
    Greyscale

Regarding claim 6, Egawa discloses wherein the first turbulence portions (681) are evenly distributed on the first surface of the turntable (shown above in the examiners illustration of fig. 12).

Regarding claim 8, Egawa discloses wherein the first turbulence portions and the second turbulence portions are staggered (illustrated in fig. 12 the first fins 681 and second fins 682 are staggered).

Regarding claim 9, Egawa discloses wherein a number of the at least one second turbulence portion (682) disposed between the two adjacent first turbulence portions (681) of the first turbulence portions is greater than or equal to two (illustrated in figs. 11 and 12). 

Regarding claim 13, Egawa discloses wherein the first turbulence portions (681) are protruding from the first surface of the turntable (62), and the second turbulence portions (682) are protruding from the first surface of the turntable (62) (illustrated in fig. 11, the plurality of first (681) and second fins (682) are protruding from surface 62).

Regarding claim 18, Egawa discloses a projector (projector 1 of fig. 2), comprising a light source (light source apparatus 5 of fig. 3), a wavelength conversion element (wavelength converter 6 of fig. 3), a light valve (three light modulators 44 (44R, 44G, and 44B) of fig. 2), and a projection lens (projection optical apparatus 46 of fig. 2), wherein 
the light source is configured to emit an illumination light beam (illustrated in fig. 3); 
the wavelength conversion element (6) is arranged on an optical path of the illumination light beam (illustrated in fig. 3) and configured to convert the illumination light beam into a converted light beam (illustrated in fig. 3), and the wavelength conversion element (wavelength conversion element 61 of fig. 3), comprising a turntable (substrate 62 of fig. 3), wherein 
the turntable (62) is configured to rotate (via rotating device 60, such as a motor (para. 0042)) along a central axis (rotation center C of the substrate 62 of fig. 12) and the turntable (60) has a first surface (surface of substrate 62 in which heat radiating portions 65 and 66 are on; shown of fig. 3) and a plurality of first turbulence portions (plurality of first fins 681 of fig. 12) and a plurality of second turbulence portions (plurality of second fins 682 of fig. 12) located on the first surface (62), wherein the first turbulence portions and the second turbulence portions are arranged by surrounding the central axis (rotation center C of the substrate 62), a shape of each of the first turbulence portions is different from a shape of each of the second turbulence portions (illustrated in fig. 12; the shape of the first fin 681 is different than the shape of second fin 682), and at least one of the second turbulence portions is arranged between two adjacent first turbulence portions of the first turbulence portions (illustrated in fig. 12);
the light valve (three light modulators 44 (44R, 44G, and 44B) of fig. 2) is arranged on an optical path of the converted light beam and configured to convert the converted light beam into an image light beam (para. 0125; The fluorescence is then incident via the second light collecting element 59 on the polarization separation layer 555 of the light combiner 55, passes through the polarization separation layer 555 along the second illumination optical axis Ax2, and is incident on the homogenizing apparatus 7. That is, the fluorescence, which passes through the light combiner 55, is incident, along with the excitation light, which is the blue light reflected off the light combiner 55, as the illumination light WL on the homogenizing apparatus 7 and para. 0126; The homogenizing apparatus 7 homogenizes the illuminance in a plane perpendicular to the center axis of the illumination light (plane perpendicular to optical axis) incident from the light source apparatus 5 and hence homogenizes the illuminance distribution in an image formation area (modulation area) or an illumination area of each of the light modulators 44 (44R, 44G, and 44B)); and 
the projection lens (projection optical apparatus 46 of fig. 2) is arranged on an optical path of the image light beam (illustrated in fig. 2).

Regarding claim 19, Egawa discloses wherein an extending direction of each of the first turbulence portions is not parallel to a radial direction of the turntable (shown in the examiners illustration of fig. 12; the extending direction is not parallel to the radial direction).

    PNG
    media_image1.png
    555
    528
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (US PG Pub. 20170353701).
Regarding claim 5, Egawa discloses an included angle between the extending direction of each of the first turbulence portions and the radial direction of the turntable (para. 0033; angular range is preferably greater than 0° and smaller than or equal to +60°).  Egawa fails to explicitly teach wherein the range is between 5 degrees and 60 degrees; however, it would have been obvious to one of ordinary skill in the art prior to the filing day of the application to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Allowable Subject Matter
Claims 7, 10-12, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 7 that was found to be allowable is wherein regarding two adjacent first turbulence portions of the first turbulence portions, an included angle between a connection line between a center of one of the two adjacent first turbulence portions and the central axis of the turntable and a connection line between a center of another one of the two adjacent first turbulence portions and the central axis of the turntable is smaller than or equal to 30 degrees.

The subject matter of claim 10 that was found to be allowable is wherein the turntable has a first annular region and a second annular region arranged from the central axis along a radial direction, a width of the first annular region is the same as a width of the second annular region, a sum of areas of the second turbulence portions in the second annular region is greater than a sum of areas of the second turbulence portions in the first annular region.

Claims 11 and 12 are allowable as being dependent on claim 10.

The subject matter of claim 14 that was found to be allowable is wherein the turntable has a second surface opposite to the first surface and a plurality of third turbulence portions located on the second surface, and the third turbulence portions are recessed in or protruding from the second surface.

Claims 15-17 are allowable as being dependent on claim 14.

The subject matter of claim 20 that was found to be allowable is wherein the turntable has a first annular region and a second annular region arranged from the central axis along a radial direction, a width of the first annular region is the same as a width of the second annular region, a sum of areas of the second turbulence portions in the second annular region is greater than a sum of areas of the second turbulence portions in the first annular region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        13 May 2022
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882